                 Case 18-12491-CSS              Doc 13       Filed 11/05/18         Page 1 of 14



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (_____)
                                                               :
                  Debtors.                                     : (Joint Administration Requested)
---------------------------------------------------------------x

           MOTION OF THE DEBTORS FOR ENTRY OF INTERIM AND
        FINAL ORDERS AUTHORIZING THE DEBTORS TO (I) CONTINUE
      INSURANCE COVERAGE ENTERED INTO PREPETITION AND SATISFY
          PREPETITION OBLIGATIONS RELATED THERETO; (II) RENEW,
     AMEND, SUPPLEMENT, EXTEND, OR PURCHASE INSURANCE POLICIES;
     (III) HONOR THE TERMS OF THE PREMIUM FINANCING AGREEMENTS
    AND PAY PREMIUMS THEREUNDER; AND (IV) ENTER INTO NEW PREMIUM
      FINANCING AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS

         Promise Healthcare Group, LLC (“Promise”) and its affiliated debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

11 Cases”), by and through their undersigned counsel, file this motion (this “Motion”) pursuant

to sections 105, 363, 503, 1107(a), 1108, and 1112(b) of title 11 of the United States Code (the

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.


4852-3927-4086
EAST\162240417.2
                 Case 18-12491-CSS           Doc 13       Filed 11/05/18      Page 2 of 14



“Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), for entry of interim and final orders, substantially in the forms

attached hereto as Exhibit A (the “Interim Order”) and Exhibit B (the “Final Order,” and

together, the “Proposed Orders”), authorizing the Debtors to (i) continue insurance coverage

entered into prepetition and satisfy prepetition obligations related thereto; (ii) renew, amend,

supplement, extend, or purchase Insurance Policies (as defined below); (iii) honor the terms of

the Premium Financing Agreements (as defined below) and pay premiums thereunder; and (iv)

enter into new Premium Financing Agreements in the ordinary course of business. In support of

the Motion, the Debtors rely on and incorporate by reference the Declaration of Andrew Hinkelman in

Support of First Day Relief (the “First Day Declaration”), and respectfully state as follows:

                                  JURISDICTION AND VENUE

         1.        The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28

U.S.C. § 157(b) and pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final judgment or order with respect to the Motion

if it is determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution. Venue is proper before

the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           BACKGROUND

         2.        On the date hereof (the “Petition Date”), each of the Debtors commenced a case

under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and


4852-3927-4086
                                                      2
EAST\162240417.2
                 Case 18-12491-CSS             Doc 13        Filed 11/05/18        Page 3 of 14



managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in the

Chapter 11 Cases, and no committees have been appointed or designated.

         3.        A description of the Debtors’ businesses, the reasons for commencing the

Chapter 11 Cases, the relief sought from the Court, and the facts and circumstances supporting

this Motion are set forth in the First Day Declaration filed contemporaneously herewith.

                                         RELIEF REQUESTED

         4.        By this Motion, the Debtors request entry of the Proposed Orders authorizing

the Debtors to (i) continue insurance coverage entered into prepetition and satisfy prepetition

obligations related thereto; (ii) renew, amend, supplement, extend, or purchase Insurance

Policies (as defined below); (iii) honor the terms of the Premium Financing Agreements (as

defined below) and pay premiums thereunder; and (iv) enter into new Premium Financing

Agreements in the ordinary course of business.

        THE INSURANCE POLICIES AND RELATED PAYMENT OBLIGATIONS

         5.        In the ordinary course of business, the Debtors maintain approximately twenty-

four (24) insurance policies that are administered by various third-party insurance carriers

(collectively, the “Insurance Carriers”). These policies provide coverage for, among other

things, the Debtors’ property, general liability, automobile liability, excess umbrella liability,

directors’ and officers’ liability, employer’s liability, operator’s liability, and pollution and

environmental legal liability (collectively, the “Insurance Policies”).                     A schedule of the

Insurance Policies is attached hereto as Exhibit C.2


2
  In addition to the Insurance Policies listed on Exhibit C attached hereto, the Debtors maintain numerous insurance
policies with respect to, among other things, employee health, dental, disability, and life insurance benefits. These
programs are described, and relief is requested with respect to such programs, in the Debtors’ Motion for Entry of
Interim and Final Orders (I) Authorizing the Debtors to (A) Pay Certain Prepetition Wages, Benefits and Other
4852-3927-4086
                                                         3
EAST\162240417.2
                 Case 18-12491-CSS       Doc 13       Filed 11/05/18    Page 4 of 14



         6.        The aggregate annual premium for the Insurance Policies is approximately

$9,000,000, not including applicable taxes and surcharges, deductibles, and broker and

consulting fees and commissions.

         7.        The Debtors finance premiums under certain of their Insurance Policies

(collectively, the “Financed Policies”) because it is not economically advantageous for the

Debtors to pay the premiums on the Financed Policies, in full, on a lump-sum, quarterly, or

monthly basis. Accordingly, in the ordinary course of business, the Debtors finance the

premiums on the Financed Policies pursuant to premium financing agreements with First

Insurance (together, the “Premium Financing Agreements”). In consideration for First

Insurance’s obligation to pay the Debtors’ insurance premiums on account of the Financed

Policies, the Premium Financing Agreements require the Debtors to pay First Insurance an initial

down payment, followed by 10 monthly payments. A schedule setting forth the Financed

Policies, the primary terms of the respective Premium Financing Agreements, and the amount

outstanding under each Financed Policy is attached hereto as Exhibit D.

         8.        As of the Petition Date, the Debtors have paid approximately $7,400,000 on

account of the Premium Financing Agreements. As of the Petition Date, there is approximately

$480,000 in accrued but unpaid aggregate obligations under the Premium Financing Agreements,

approximately $430,000 of which will become due and owing within the first 21 days of these

Chapter 11 Cases. By this motion, the Debtors request authority to pay up to $480,000 in the

aggregate, on an interim basis, on account of prepetition amounts outstanding under the non-

financed Insurance Policies and the Premium Financing Agreements, and to continue honoring

all obligations thereunder on a postpetition basis in the ordinary course of business.

Compensation, and (B) Continue Employee Compensation and Employee Benefits Programs, and (II) Granting
Related Relief filed contemporaneously herewith.

4852-3927-4086
                                                  4
EAST\162240417.2
                 Case 18-12491-CSS       Doc 13       Filed 11/05/18   Page 5 of 14



         9.        The Debtors’ obligations under the Premium Financing Agreements are secured

by all sums payable to the applicable Debtor under the Financed Policies, including, among other

things, any gross unearned premiums and any payment on account of loss that results in a

reduction of unearned premiums in accordance with the terms of the Financed Policies.

         10.       If the Debtors were unable to continue honoring their obligations under the

Premium Financing Agreements, First Insurance may seek relief from the automatic stay to

terminate the Financed Policies to recoup their losses. The Debtors could then be required to

obtain replacement insurance on an expedited basis and likely at significant cost to their estates.

The Debtors likely would face great hardship if they were required to obtain replacement

insurance and pay a lump-sum premium for the Financed Policies in advance. Even if the

Financed Policies were not terminated, any interruption in the Debtors’ payments could have a

severe, adverse effect on the Debtors’ ability to finance premiums for future policies.

         11.       Continuation of the Debtors’ Insurance Policies, and entry into new insurance

policies, is essential to the preservation of the value of the Debtors’ business and operations.

Moreover, in many instances, insurance coverage is required by the regulations, laws, and

contracts that govern the Debtors’ commercial activities, including the Office of the United

States Trustee’s (the “U.S. Trustee”) requirement that a debtor maintain adequate coverage given

the circumstances of its chapter 11 case. Accordingly, to ensure uninterrupted coverage, the

Debtors request authority to maintain their existing Insurance Policies, pay any prepetition

obligations related thereto, honor their obligations under the Premium Financing Agreements,

and enter into new Insurance Policies in the ordinary course of business. In addition, to the extent

that the Premium Financing Agreements expire during the course of these chapter 11 cases, the

Debtors seek authority to renew their Premium Financing Agreements without further Court


4852-3927-4086
                                                  5
EAST\162240417.2
                 Case 18-12491-CSS        Doc 13       Filed 11/05/18   Page 6 of 14



approval. The Debtors respectfully submit that renewal of the Premium Financing Agreements

falls squarely within their ordinary course of business and, but for the constraints of section 364

of the Bankruptcy Code, the Debtors would not need the Court’s prior approval to renew the

Premium Financing Agreements. To reduce the administrative burden, as well as to confirm their

ability to satisfy one of their obligations of operating as debtors in possession, the Debtors seek

the Court’s authority now to renew the Premium Financing Agreements when and as necessary

in the Debtors’ business judgment.

         12.       Pursuant to the Insurance Policies, the Debtors may be required to pay various

deductibles or retention amounts (the “Insurance Deductibles”), depending upon the type of

claim and insurance policy involved. Under certain policies, the Insurance Carriers may pay

claimants and then invoice the Debtors for any Insurance Deductible. In such situations, the

Insurance Carriers may have prepetition claims against the Debtors. While the Debtors are not

aware of any Insurance Deductibles that are due and owing as of the Petition Date, the Debtors

seek authority to honor any amounts owed to the Insurance Carriers to ensure uninterrupted

coverage under their Insurance Policies.

                                   THE INSURANCE BROKERS

         13.       The Debtors utilize various insurance brokers, including Arthur J. Gallagher Risk

Management Services and Hub International Midwest Limited (collectively, the “Insurance

Brokers”) to obtain their Insurance Policies. The Insurance Brokers primarily assist the Debtors

with the procurement and negotiation of the Insurance Policies, enabling the Debtors to obtain

the Insurance Policies on advantageous terms and at competitive rates. The Debtors pay fees (the

“Brokerage Fees”) to the Insurance Brokers in an annual amount of approximately $100,000.

The Brokerage Fees are paid to the Insurance Brokers either on a quarterly basis or commission


4852-3927-4086
                                                   6
EAST\162240417.2
                 Case 18-12491-CSS        Doc 13       Filed 11/05/18   Page 7 of 14



basis as policies are renewed. While the Debtors are not aware of any Brokerage Fees that are

due and owing as of the Petition Date, the Debtors seek authority to honor any amounts owed to

the Insurance Brokers to ensure uninterrupted coverage under their Insurance Policies.

                                       BASIS FOR RELIEF

A.       Continuation of the Insurance Policies Is Required by the Bankruptcy Code and
         U.S. Trustee Operating Guidelines.

         14.       Section 1112(b)(4)(C) of the Bankruptcy Code provides that “failure to maintain

appropriate insurance that poses a risk to the estate or to the public” is “cause” for mandatory

conversion or dismissal of a chapter 11 case. 11 U.S.C. § 1112(b)(4)(C). In addition, in many

instances, the coverage provided under the Insurance Policies is required by the regulations,

laws, and contracts that govern the Debtors’ commercial activities, including the operating

guidelines issued by the Office of the United States Trustee (the “U.S. Trustee Operating

Guidelines”). Accordingly, the Debtors believe it is essential to their estates and consistent with

the Bankruptcy Code and the U.S. Trustee Operating Guidelines that they continue to satisfy all

obligations related to the Insurance Policies and have the authority to supplement, amend,

extend, renew, or replace their Insurance Policies as needed, in their judgment, without further

order of the court.

B.       Satisfying Obligations Under the Insurance Policies in the Ordinary Course of
         Business Is Warranted.

         15.       Section 363 of the Bankruptcy Code provides, in relevant part, that a debtor in

possession may enter into transactions, including the use, sale, or lease of property in the

ordinary course of business, without notice or a hearing. 11 U.S.C. § 363(c)(1). In the alternative,

“[t]he [debtor], after notice and a hearing, may use, sell, or lease, other than in the ordinary

course of business, property of the estate.” 11 U.S.C. § 363(b)(1). Under section 363(b), courts

require only that the debtor “show that a sound business purpose justifies such actions.” In re
4852-3927-4086
                                                   7
EAST\162240417.2
                 Case 18-12491-CSS        Doc 13       Filed 11/05/18   Page 8 of 14



Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999) (citations omitted)

(requiring only that the debtor “show that a sound business purpose” justifies the proposed use of

property); see also In re Phoenix Steel Corp., 82 B.R. 334, 335–36 (Bankr. D. Del. 1987)

(requiring “good business reason” for use of property under section 363(b) of the Bankruptcy

Code). Moreover, “[w]here the debtor articulates a reasonable basis for its business decisions (as

distinct from a decision made arbitrarily or capriciously), courts will generally not entertain

objections to the debtor’s conduct.” In re Johns-Manville Corp., 60 B.R. 612, 616 (Bankr.

S.D.N.Y. 1986); see also In re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005) (“Overcoming

the presumptions of the business judgment rule on the merits is a near-Herculean task.”).

         16.       Section 105(a) of the Bankruptcy Code further provides that a court “may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of”

the Bankruptcy Code, pursuant to the “doctrine of necessity.” 11 U.S.C. § 105(a). The “doctrine

of necessity” functions in a chapter 11 case as a mechanism by which the bankruptcy court can

exercise its equitable power to allow payment of prepetition claims not explicitly authorized by

the Bankruptcy Code and further supports the relief requested herein. See In re Lehigh & New

Eng. Ry., 657 F.2d 570, 581 (3d Cir. 1981) (holding that a court may authorize payment of

prepetition claims if such payment is essential to debtor’s continued operation); see also In re

Just for Feet, Inc., 242 B.R. 821, 824–25 (D. Del. 1999) (holding that section 105(a) of the

Bankruptcy Code “provides a statutory basis for payment of pre-petition claims” under the

doctrine of necessity); In re Columbia Gas Sys., Inc., 171 B.R. 189, 191–92 (Bankr. D. Del.

1994) (explaining that the doctrine of necessity is the standard for enabling a court to authorize

the payment of prepetition claims prior to confirmation of a reorganization plan); see also

Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 985 (noting that courts are authorized to


4852-3927-4086
                                                   8
EAST\162240417.2
                 Case 18-12491-CSS        Doc 13        Filed 11/05/18   Page 9 of 14



approve orders allowing payment of prepetition claims, which is necessary for the debtors to

have a successful reorganization). “Under 11 U.S.C. § 105 the court can permit pre-plan

payment of a pre-petition obligation when essential to the continued operation of the debtor.” In

re NVR L.P., 147 B.R. 126, 127 (Bankr. E.D. Va. 1992) (citing Ionosphere Clubs, 98 B.R. at

177).

         17.       In a long line of well-established cases, federal courts consistently have

permitted postpetition payment of prepetition obligations where necessary to preserve or enhance

the value of a debtor’s estate for the benefit of all creditors.         See, e.g., Miltenberger v.

Logansport C. & S. W. Ry. Co., 106 U.S. 286, 312 (1882) (payment of pre-receivership claim

prior to reorganization permitted to prevent “stoppage of [indispensable] business relations”);

Dudley v. Mealey, 147 F.2d 268, 271 (2d Cir. 1945) (extending doctrine for payment of

prepetition claims beyond railroad reorganization cases); Mich. Bureau of Workers’ Disability

Comp. v. Chateaugay Corp. (In re Chateaugay Corp.), 80 B.R. 279, 285-86 (S.D.N.Y. 1987)

(approving lower court order authorizing payment of prepetition wages, salaries, expenses, and

benefits); and recently recognized with approval by the Supreme Court in Czyzewski v. Jevic

Holding Corp. 137 S. Ct. at 985. Accordingly, pursuant to sections 105(a) and 363(b) of the

Bankruptcy Code, this court may grant the relief requested herein.

         18.       Satisfying possible outstanding or future obligations related to the Insurance

Policies is warranted under section 363(b) of the Bankruptcy Code and the doctrine of necessity.

Continuation of the Insurance Policies is essential to preserving uninterrupted operations and the

value of the Debtors’ estates. Failing to maintain the Insurance Policies would impair—if not

altogether halt—the Debtors’ ability to operate, resulting in a material adverse effect on the

Debtors’ business and the value of their estates.


4852-3927-4086
                                                    9
EAST\162240417.2
                 Case 18-12491-CSS       Doc 13     Filed 11/05/18    Page 10 of 14



C.       The Court Should Authorize the Debtors to Honor and Renew their Premium
         Financing Agreements.

         19.       Payment of prepetition premiums and amounts owing under the Premium

Financing Agreements is necessary and appropriate and may be authorized under sections 105(a)

and 363(b) of the Bankruptcy Code. Moreover, pursuant to section 364(c) of the Bankruptcy

Code, a debtor may, in the exercise of its business judgment, incur secured postpetition debt if

the debtor has been unable to obtain unsecured credit and the borrowing is in the best interests of

the estate. See, e.g., In re Ames Dept. Stores, Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990)

(stating that with respect to postpetition credit, courts “permit debtors in possession to exercise

their basic business judgment consistent with their fiduciary duties”); In re Simasko Prod. Co.,

47 B.R. 444, 448–49 (D. Colo. 1985) (authorizing interim financing agreement where debtor’s

business judgment indicated financing was necessary and reasonable for benefit of estate). As

discussed above, the Debtors believe that continuing to perform under the Premium Financing

Agreements on a postpetition basis is in the best interests of their estates. Moreover, in light of

their financial circumstances, alternative insurance premium finance companies may not be

willing to provide insurance premium financing to the Debtors on attractive market terms on a

postpetition basis. Simply put, it is critical for the Debtors to continue to perform under their

existing Premium Financing Agreements.

D.       Cause Exists to Authorize the Debtors’ Financial Institutions to Honor Checks and
         Electronic Funds Transfer

         20.       The Debtors have sufficient funds to pay the amounts described in this motion in

the ordinary course of business by virtue of anticipated access to cash collateral. In addition,

under the Debtors’ cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment in respect of the Insurance Policies, as

applicable. Accordingly, the Debtors believe there is minimal risk that checks or wire transfer
4852-3927-4086
                                                  10
EAST\162240417.2
                 Case 18-12491-CSS           Doc 13      Filed 11/05/18       Page 11 of 14



requests the court has not authorized will be made inadvertently. Therefore, the Debtors

respectfully request that the court authorize and direct all applicable financial institutions, when

requested by the Debtors, to receive, process, honor, and pay any and all checks or wire transfer

requests in respect of the relief requested in this motion.

         21.       Courts in this district have routinely granted the same or similar relief as

requested in this Motion to chapter 11 debtors. See, e.g., In re Appvion, Inc., Case No. 17-12082

(KJC) (Bankr. D. Del. Oct. 3, 2017) [D.I. 59] (order authorizing the debtors continue their

insurance policies and pay prepetition and postpetition obligations); In re Welded Construction,

L.P., Case No. 18-12378 (KG) (Bankr. D. Del. Oct. 23, 2018) [D.I. 35] (same); In re Brookstone

Holdings Corp., Case No. 18-11780 (BLS) (Bankr. D. Del. Aug. 3, 2018) [D.I. 70] (same); In re

ONE Aviation Corp., Case No. 18-12309 (CSS) (Bankr. D. Del. Oct. 11, 2018) [D.I. 48] (same);

In re Southeastern Grocers, LLC, Case No. 18-10700 (MFW) (Bankr. D. Del. Mar. 28, 2018)

[D.I. 112] (same); In re J & M Sales, Inc., Case No. 18-11801 (LSS) (Bankr. D. Del. Aug. 7,

2018) [D.I. 79] (same).3

                 REQUESTED RELIEF SATISFIES BANKRUPTCY RULE 6003

         22.       Bankruptcy Rule 6003 provides that “[e]xcept to the extent that relief is

necessary to avoid immediate and irreparable harm, the court shall not, within 21 days after the

filing of the petition, grant relief regarding … a motion to use, sell, lease, or otherwise incur an

obligation regarding property of the estate, including a motion to pay all or part of a claim that

arose before the filing of the petition ….” FED. R. BANKR. P. 6003(b).



3
  The referenced orders are voluminous in nature and, therefore, are not attached to this Motion; however, in
accordance with Local Rule 7007-2, as made applicable to main cases by the Court’s General Chambers Procedures,
the Debtors’ proposed counsel has copies of each order and will make them available to the Court or to any party
that requests them. Additionally, the Orders are available on the Court’s CM/ECF PACER site at the cited docket
index numbers and on the dates specified above.

4852-3927-4086
                                                      11
EAST\162240417.2
                 Case 18-12491-CSS        Doc 13    Filed 11/05/18     Page 12 of 14



         23.       The Debtors submit that, because the relief requested in this Motion is necessary

to avoid immediate and irreparable harm to the Debtors for the reasons set forth herein,

Bankruptcy Rule 6003 has been satisfied and the relief requested herein should be granted.

           REQUEST FOR WAIVER OF BANKRUPTCY RULES 6004(A) AND (H)

         24.       To implement the foregoing immediately, the Debtors respectfully request a

waiver of the notice requirements under Bankruptcy Rule 6004(a). Furthermore, to implement

the foregoing immediately, the Debtors seek a waiver of any stay of the effectiveness of the

order approving this Motion. Pursuant to Bankruptcy Rule 6004(h), any “order authorizing the

use, sale, or lease of property other than cash collateral is stayed until the expiration of fourteen

(14) days after entry of the order, unless the court orders otherwise.” FED. R. BANKR. P. 6004(h).

As set forth above, the immediate payment of any amounts related to the Insurance Policies is

essential to prevent potentially irreparable damage to the Debtors’ operations, value, and ability

to reorganize. Accordingly, the Debtors submit that ample cause exists to justify a waiver of the

14-day stay imposed by Bankruptcy Rule 6004(h).

                       INTERIM APPROVAL SHOULD BE GRANTED
                     AND A FINAL HEARING SHOULD BE SCHEDULED

         25.       The Debtors request that the Court conduct a preliminary hearing on the Motion

and, on an interim basis, grant the relief requested in this Motion. In addition, the Debtors

respectfully request that the Court schedule a final hearing on this Motion at the Court’s

convenience following entry of an interim order. Such relief is necessary in order to maintain

and preserve the ongoing operations of the Debtors.

         26.       Any Insurance Carrier that does not object to the Debtors’ maintenance of their

Insurance Policies by the applicable objection deadline set for a final hearing on the Motion is

directed to continue to maintain the Debtors’ Insurance Policies in the ordinary course.

4852-3927-4086
                                                   12
EAST\162240417.2
                 Case 18-12491-CSS        Doc 13     Filed 11/05/18    Page 13 of 14



                                   RESERVATION OF RIGHTS

         27.       Nothing contained herein is intended or should be construed as an admission as

to the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under section 365 of the

Bankruptcy Code. If this Court grants the relief requested in this Motion, any Court-authorized

payment is not an admission of the validity of any claim or a waiver of the Debtors’ or any other

party’s rights to subsequently dispute such claim. In addition, authorization to pay the claims

described in this Motion will not be deemed a direction to the Debtors to pay such claims.

                                              NOTICE

         28.       The Debtors have provided notice of the filing of the Motion to: (i) the Office of

the United States Trustee; (ii) the Debtors’ 30 largest unsecured creditors on a consolidated

basis; (iii) counsel to Wells Fargo, N.A., as administrative agent under the Debtors’ prepetition

credit facility; (iv) the Internal Revenue Service; (v) the United States Attorney for the District of

Delaware; (vi) the United States Department of Justice; (vii) the State Attorney General’s Office

in each state where the Debtors operate; (viii) the Insurance Carriers; (ix) the Insurance Brokers;

(x) the Debtors’ depository banks; and (xi) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). As this Motion is seeking “first day”

relief, notice of this Motion and any order entered in connection with the Motion will be served

on all parties required by Local Rule 9013-1(m). Due to the urgency of the circumstances

surrounding this Motion and the nature of the relief in it, the Debtors respectfully submit that no

further notice of this Motion is required.

                             [Remainder of Page Intentionally Left Blank]




4852-3927-4086
                                                   13
EAST\162240417.2
                 Case 18-12491-CSS     Doc 13    Filed 11/05/18     Page 14 of 14



         WHEREFORE, the Debtors respectfully request entry of the Interim Order, and

pending a final hearing, the Final Order, granting the relief requested herein and such other and

further relief as the Court may deem just and proper.



Dated: November 5, 2018                     DLA PIPER LLP (US)
Wilmington, Delaware
                                            /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Kaitlin MacKenzie Edelman (#5924)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: Stuart.Brown@dlapiper.com
                                                    Kaitlin.Edelman@dlapiper.com

                                            -and-

                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (pro hac vice admission pending)
                                            Katie G. Stenberg (pro hac vice admission pending)
                                            Blake D. Roth (pro hac vice admission pending)
                                            Tyler N. Layne (pro hac vice admission pending)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com

                                            Proposed Attorneys for the Debtors and
                                            Debtors in Possession




4852-3927-4086
                                                14
EAST\162240417.2
